DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 12/20/2021. Claims 1, 3-10, 12, 15, 17, and 19 are presently pending and are presented for examination. 	

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The Applicant has argued in Argument (I) on pages 2-3 that Guim Bernat does not teach roadside units, and that the nodes such as 620 comprise Core Network routers which are distinct from base stations.  However, the Examiner respectfully disagrees.  The teachings of Guim Bernat are simply to demonstrate that one of ordinary skill in the art would understand the implementation of a multi-tiered system, such that some modules in the system function at different levels of latency with respect to other modules.  
With respect to the roadside units, Guim Bernat teaches “endpoints/things” at network layer 650 (see at least [0091] and Fig 6) which can be seen are depicted as traffic lights, drones, monitors, cameras, etc., which are all units that may be located at a roadside, where a drone for instance is capable of functioning similarly to that of the claimed generic "roadside units".  Regardless of the particular structure at corresponding tiers, the teachings of Guim Bernat are simply to modify Lekutai in view of Adenwala for the purpose of demonstrating a multi-tiered system with different levels of latency.  
Similarly, the examiner respectfully disagrees with Applicant's argument against the base stations of Lekutai not being analogous to the routers taught by Guim Bernat.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Examiner would like to reiterate that the teachings of Guim Bernat were not to demonstrate a linear comparison between base stations and routers, but rather the tier level and latencies within the overall systems were the Examiner’s focus when relating between the two references, where a component such as a router which is capable of receiving and transferring data is positioned at a layer above other components, with corresponding latency qualities.
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The Applicant has argued in Argument (II) on page 3 that "the NCE of claim 1 defines [and provides] new updated traffic policies to the EGW whilst processing data at the second level of latency," and that the neither the base stations disclosed by Lekutai nor the Core Network routers taught by Guim Bernat disclose or teach this limitation.  However, the Examiner respectfully disagrees.  In the previous correspondence, dated 9/21/2021, the Examiner cited at least paragraph [0054] of Lekutai for this particular limitation, which describes the distribution of vehicle guidance instructions from a base station (NCE) to an MEC (EGW).  Vehicle guidance instructions from a regulated network encompassing a specific region, would inherently include updated traffic policies, otherwise the guidance instructions would be rendered useless.  To further emphasize this retort, information regarding what encapsulates vehicle guidance instructions, as disclosed by Lekutai, were cited in the previous correspondence, dated 9/21/2021, with respect to the "...wherein a size of the defined geographical area..." limitation (see Lekutai at least [0012]) which describes vehicle guidance instructions as, "...the vehicle guidance instructions may include driving condition warnings, automatic lane changing or braking directives, autonomous vehicle operations commands (e.g., braking, changing lanes, making turns, etc.)", which would obey common traffic policies initiated by a local jurisdiction, such as obeying a “No Passing Zone”, using an indicator when changing lanes or turning, using headlights when a driving condition warning indicates night conditions.
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The Applicant has argued in Argument (III) on page 4 that claim 1 "defines a multi-tier system which processes all V2X info/events at their best fitting latency and influenced levels" and that Guim Bernat "does not provide a way to process different V2X info/events at their best fitting latency levels."  However, the Examiner respectfully disagrees.  Guim Bernat teaches a multi-tiered system which provides a topology of latency levels for the nodes associated with each layer.  Processing of information at each level is depicted in Fig 7 and [0097] as cited in the previous correspondence, from 9/21/2021.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "a multi-tier system which processes all V2X info/events at their best fitting latency and influenced levels") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Rather, the levels of latency taught in the Guim Bernat reference demonstrate a multi-tiered system with a second level of latency higher than a first level of latency, and a third level of latency higher than said second level of latency.
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The Applicant has argued in Argument (IV) on page 4 that the combination of Lekutai, Adenwala, and Guim Bernat do not teach or suggest: 
		1) the NCE defining new updated traffic policies to the EGW whilst operating at the second level of latency, and 
		2) the central management platform module defining traffic strategies for the NCE whilst operating at the third level of latency
However, the Examiner respectfully disagrees.  
	Regarding the NCE defining new updated traffic policies, see above with respect to argument (II).  Additionally, the Examiner maintains the previous teachings Guim Bernat with respect to teaching a second level of latency higher than a first level of latency, with which the NCE may operate at (see Guim Bernat at least [0091], Fig 6, [0099], and Fig 7).  
	Regarding the central management platform defining traffic strategies, the Examiner similarly maintains the previous rejection similar to the arguments made with respect to the NCE defining traffic strategies, where information regarding what encapsulates vehicle guidance instructions, as disclosed by Lekutai, were cited in the previous correspondence with respect to the  "...wherein a size of the defined geographical area..." limitation (see Lekutai at least [0012]) which describes vehicle guidance instructions as, "...the vehicle guidance instructions may include driving condition warnings, automatic lane changing or braking directives, autonomous vehicle operations commands (e.g., braking, changing lanes, making turns, etc.)", which are interpreted as traffic strategies; for example, automatic lane changing or making turns to take an alternate route in order to avoid a congested area ahead, which is a common traffic strategy many drivers partake in.  As stated, the previous action cited Lekutai [0020] and [0052]-[0054] for the central management platform limitation that is in of focus, which has all been summarized in the explanations presented herein.  Additionally, the Examiner maintains the previous teachings Guim Bernat with respect to teaching a third level of latency higher than a second level of latency, with which the central management platform module may operate at (see Guim Bernat at least Fig 6, [0099], and Fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-10, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai (US-2020/0186964; already of record) in view of Adenwala et al. (US- 2019/0079659; hereinafter Adenwala; already of record) and further in view of Guim Bernat et al. (US-2019/0140933; hereinafter Guim Bernat; already of record).
Regarding claim 1, Lekutai discloses a … system for improving road safety and/or management of a vehicle (see at least Abs) comprising: 
a vehicle on-board data processing unit for a vehicle configured to receive … data from one or more on-board vehicle modules (see at least [0019] lines 7-13 where vehicle control modules receive communication data via a communication transceiver); 
a plurality of roadside units in communication with an edge gateway (EGW) (see at least [0028] and [0016] where an MEC node, equivalent to an EGW, is in communication with UAV 126, UAV 128, UAV 122, and UAV 114, which are equivalent to a plurality of roadside units), said plurality of roadside units and the EGW placed within a defined geographical area (see at least [0014] where MEC nodes and their UAV cells are within a defined geographical region), said plurality of roadside units configured to receive low-latency data at a first level of latency from a plurality of sources located within said defined geographical area (see at least [0028]-[0029], [0033], and [0012] which details the ultra-reliable low latency data obtained by a UAV from sources such as vehicles and other UAV cells within a specific area) and to transmit said received low-latency data and/or data derived from said received low-latency data to said vehicle on-board data processing unit when said vehicle on-board data processing unit is within said defined geographical area (see at least [0039], [0028]-[0029], and [0033] where data received and processed by a UAV can be transmitted to a vehicle) such that said vehicle on-board data processing unit receives and processes … said low-latency data from the plurality of roadside units to autonomously determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle (see at least [0021], [0012], and [0033] which details a vehicle control module acting on incoming instructions, such as determining a threat such an accident is likely to happen and implementing a proper control to deviate the vehicle from said threat, in addition to audible or visual warnings or alerts); 
a network cooperation module (NCE) communicating with said EGW and communicating with a central management platform module (see at least [0022], [0020] and Fig 1 which describes a base station (NCE) paired with a MEC node (EGW), and a base station (NCE) in communication with a centralized data center (central management platform)); the NCE configured to implement regional traffic management, define and provide new and updated traffic policies to the EGW (see at least [0054] where the MEC nodes (EGW) receives vehicle guidance instructions via the communication link established between the MEC node (EGW) and the base station (NCE)) … the central management platform module configured to implement whole network traffic management and define traffic strategies for the NCE (see at least [0020] and [0052]-[0054] where a centralized data center (central management platform module) receives vehicle movement data, such as sudden braking indicative of traffic, and then processes it to generate instructions, which are then returned to base stations (NCE))… 
wherein said vehicle on-board data processing unit is configured to receive only … low latency data at the first level of latency (see at least [0019] which describes a vehicle control module capable of receiving ultra-reliable low latency data regarding vehicle movement instructions);
wherein a size of the defined geographical area is selected such as to enable the low-latency data from said roadside units to be transmitted to said vehicle on-board data processing unit at the first level of latency comprising a data processing and delivery time of less than or equal to 100ms (see at least [0012], [0014], [0017], [0018], and [0065] where the disclosure utilizes ultra-reliable low latency communication, comprising both the processing of raw vehicle data and transmitting the processed data, between UAVs (roadside units) and vehicles, defined within a listed range of 2G up to 5G networks for a specific region.  The regions are depicted as having a close proximity of nodes, or overall size of an area, to achieve the low latency required by ultra-reliable low latency communication); and 
…

However, Lekutai does not specifically disclose the following:
a multi-tiered system…
…receive real-time data…
…vehicle on-board data processing unit receives and processes said real-time data from the one or more on-board vehicle modules…
…
…the NCE configured to operate at a second level of latency where said second level of latency is higher than the first level of latency… 
…the central management platform module configured to operate at a third level of latency where said third level of latency is higher than said second level of latency…
…vehicle on-board data processing unit is configured to receive only real-time data…
…
…wherein the multi-tiered system comprises an end to end V2X network.

Adenwala, in the same field of endeavor, teaches the following:
…receive real-time data (see at least [0031] and [0061] which details the interaction of a sensor and an AI agent in control of real-time dynamic driving tasks, such as object detection)…
…vehicle on-board data processing unit receives and processes said real-time data from the one or more on-board vehicle modules (see at least [0031] and [0061] which details the interaction of a sensor and an AI agent in control of real-time dynamic driving tasks, such as detection and response tasks)…
…vehicle on-board data processing unit is configured to receive only real-time data (see at least [0031] and [0061] which details the interaction of a sensor and an AI agent in control of real-time dynamic driving tasks, such as object detection)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit of Lekutai with the collection and processing of real-time data such as that taught by Adenwala so that a vehicle’s system perceives its environment accurately and the resulting actions maximize the likelihood of a successful and safe operation (see at least [0003]).

Neither Lekutai nor Adenwala disclose or teach the following:
a multi-tiered system…
…
…the NCE configured to operate at a second level of latency where said second level of latency is higher than the first level of latency… 
…the central management platform module configured to operate at a third level of latency where said third level of latency is higher than said second level of latency…
…
…wherein the multi-tiered system comprises an end to end V2X network.
Guim Bernat, in the same field of endeavor, teaches the following:
a multi-tiered system (see at least [0092]-[0093], Fig 6, [0097]-[0099], and Fig 7 which depicts the topology of a FOG network, showing the connection of different nodes and their respective layers based on connectivity, processing capabilities, and other factors.  Figure 7 describes the latencies associated with nodes throughout the different layers)…
…
…the NCE configured to operate at a second level of latency where said second level of latency is higher than the first level of latency (see at least [0091], Fig 6, [0099], and Fig 7 where a regional layer of nodes, such as item 620 the Core Network, operates at a level higher than a first level, such as roadside units, where the latency increases from each layer)… 
…the central management platform module configured to operate at a third level of latency where said third level of latency is higher than said second level of latency (see at least Fig 6, [0099], and Fig 7 where the hierarchy of layers and associated latencies follows that of the example for the NCE at a second level of latency, but instead here the central management platform module is interpreted as being the highest level, shown as item 610)…
…
…wherein the multi-tiered system comprises an end to end V2X network (see at least [0032]-[0033] and [0092]-[0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lekutai and Adenwala with a multi-tiered end to end V2X network as taught by Guim Bernat to help reduce the overall latency of a system by distributing the computations required for necessary processing (see at least [0003]-[0004]).

Regarding claim 3, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 1, wherein the vehicle on-board data processing unit is configured to communicate with the roadside units using a standard communications interface (see at least Lekutai [0012] lines 1-6).
Regarding claim 4, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 3, wherein the standard communications interface comprises a vehicle to infrastructure (V21) interface (see at least Lekutai [0012] lines 1-6).
Regarding claim 5, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 1, wherein, in addition to receiving data from one or more on-board vehicle modules and data from said roadside units, the vehicle on-board data processing unit is configured to receive data from one or more of: one or more pedestrian communication devices; and one or more other vehicle on-board data processing units, and to use said received data to determine any one or more of: a threat to the vehicle; an alert to be issued; and a control action to be implemented for the vehicle (see at least Lekutai [0001], [0012], and [0020] lines 1-5 where the variety of V2X capabilities includes communication with pedestrians and vehicles alike, and an explanation of the vehicles described within the publication include the full extent of V2X communication, further allowing V2X communication among vehicles directly to transfer data regarding vehicle control).
Regarding claim 6, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 1, wherein the vehicle on-board data processing unit is configured to send data directly or indirectly to one or more other vehicle on-board data processing units (see at least Lekutai [0019] lines 33-36).
Regarding claim 7, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 1, wherein said EGW is configured to receive and process data from said roadside units and to determine from said processed data which data are to be transmitted to said vehicle on-board data processing unit (see at least Lekutai [0012] lines 13-16, [0013] lines 9-25, and [0016] lines 8-13 which describe an MEC node (edge gateway module) that processes locally derived vehicular data from which direct or indirect communication with a UAV (roadside unit), or a plurality of UAVs which provide a redundancy for sharing data with other UAVs or MECs).
Regarding claim 8, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 7, wherein the EGW is configured to determine from said processed data specific data to be transmitted to said vehicle on-board data processing unit in dependence on data received at said EGW indicative of one or more parameters related to or associated with the vehicle of said on-board data processing unit (see at least Lekutai [0012] lines 13-23 and [0028] lines 3-12 which provides “vehicle guidance instructions” by way of an MEC in contact with a network of UAVs).
Regarding claim 9, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 7, wherein the EGW is configured to communicate with a plurality of vehicle on-board data processing units, each vehicle on-board data processing unit being associated with a respective vehicle (see at least Lekutai [0014] lines 12-19), and to communicate with the plurality of roadside units within said defined geographical area, said EGW being configured to receive data from the plurality of sources located within said defined geographical area (see at least Lekutai [0028] lines 3-12 and [0016]), to receive data from one or more vehicle on-board data processing units of vehicles located within said defined geographical area (see at least Lekutai [0014] lines 12-19), and to receive data defining road management policy for the defined geographical area and to process said received data to determine one or more of: a threat to one or more of the vehicles; an alert to be issued to one or more of the vehicles; and a control action to be implemented for one or more of the vehicles (see at least Lekutai [0014] lines 15-19 and [0021]).
Regarding claim 10, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 7, wherein the NCE is in communication with a plurality of EGWs (see at least Lekutai [0022] and Fig 1 where a base station is interpreted to be a network cooperation engine module, and an MEC is interpreted to be an edge gateway module, paired to transfer data as shown in Fig 1 where base station 104(1) is wired directly to MEC 112, and base stations 104(2) and 104(k) are shown wirelessly connected to MEC nodes), each EGW configured to manage local data of a respective defined geographical area and to communicate its local data for aggregation and extraction by the NCE, the NCE being configured to process the aggregated and extracted data to provide one or more of: road management policy for the defined geographical areas; regional traffic management for the defined geographical areas of said plurality of EGWs; coordinate said plurality of EGWs; and manage said plurality of EGWs (see at least Lekutai [0052]-[0054] where a base station extracts data from a paired UAV and provides the appropriate data to an MEC node to generate instructions for vehicles in an area).
Regarding claim 15, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 7, wherein the central management platform module is in communication with a plurality of NCEs (see at least Lekutai  [0020] and Fig 1, where a plurality of NCEs (base stations) are in communication with the central management platform module (centralized data center)), each NCE is in communication with a plurality of EGWs (see at least Lekutai [0025] where an EGW (MEC) may relay its information to another EGW (MEC) thus providing its respective NCE (base station) with a plurality of data from different EGWs (MECs)), wherein each EGW is configured to manage local data of a respective defined geographical area and to communicate its local data for aggregation and extraction by its respective NCE (see at least Lekutai [0054] where the MEC nodes (EGW) receives vehicle guidance instructions via the communication link established between the MEC node (EGW) and the base station (NCE)), the NCE being configured to process the aggregated and extracted data to provide one or more of: road management policy for the defined geographical areas; coordinate said plurality of EGWs; and manage said plurality of EGWs (see at least Lekutai [0052]-[0054] where a base station (NCE) extracts data from a paired UAV and provides the appropriate data to an MEC node (EGW) to generate instructions for vehicles in a specified area).
Regarding claim 19, Lekutai in view of Guim Bernat teach a method of improving road safety of a vehicle in a multi-tiered traffic management system (see at least Lekutai Abs and [0012], and Guim Bernat [0092]-[0099] and Figs 6-7).  Lekutai in view of Guim Bernat and Adenwala also teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lekutai in view of Adenwala and Guim Bernat as applied to claim 1 above, and further in view of O’Reilly (“Performance of Wireless Networks: Mobile Networks – High Performance Browser Networking”; already of record).
Regarding claim 12, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 1. 
However, neither Lekutai nor Adenwala nor Guim Bernat explicitly the second level of latency is less than or equal to 1000ms.  Guim Bernat teaches a tiered system which enables a second level of latency higher than a first established level, where a range of 2G-5G can be utilized ([0091], [0099], and [0110]) but does not explicitly teach the relationship between the generations of networks and associated numerical latencies.
O’Reilly details in Table 7-2 a latency range of 300-1000ms for 2G networks and 100-500ms for 3G networks, either of which would be acceptable ranges for the requirements of the instant application.  Therefore, one of ordinary skill in the art would be aware of the latency ranges as shown in the article by O’Reilly and would be able to modify the network cooperation engine module for the benefit of achieving a second level of latency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lekutai and Adenwala with a second level of latency within the multi-tiered network as taught by Guim Bernat to help reduce the overall latency of a system by distributing the computations required for necessary processing, with selective latencies throughout (see at least [0003]-[0004] and [0101]).
Regarding claim 17, Lekutai in view of Adenwala and Guim Bernat teach the system of claim 1.  However, neither Lekutai nor Adenwala nor Guim Bernat explicitly teach the third level of latency is greater than 1000ms.  Guim Bernat teaches a tiered system which enables a third level of latency higher than the second established level, where a range of 2G-5G can be utilized ([0091], [0099], and [0110]) but does not explicitly teach the relationship between the generations of networks and associated numerical latencies.
O’Reilly details in Table 7-2 a latency range of 300-1000ms for 2G networks.  It can be assumed that if the central management platform module is operating on the high end of the latency range, that the distance to/from a data center within a specified region, along with peak day performance requirements will delay the communication past the higher end of 1000ms.  Therefore, one of ordinary skill in the art would be aware of the latency ranges as shown in the article by O’Reilly and would be able to modify the central management platform module for the benefit of achieving a third level of latency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lekutai and Adenwala with a third level of latency within the multi-tiered network as taught by Guim Bernat to help reduce the overall latency of a system by distributing the computations required for necessary processing, with selective latencies throughout (see at least [0003]-[0004] and [0101]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/14/2022